Exhibit 10.1

 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 
 

     
 
In the Matter of 
 
ALASKA PACIFIC BANK
 
Juneau, Alaska
OTS Docket No. 04202
 
)
)
)
)
)
)
)
)
Order No.: WN-10-031 
 
Effective Date: September 28, 2010

 
ORDER TO CEASE AND DESIST
 
WHEREAS, Alaska Pacific Bank, Juneau, Alaska, OTS Docket No. 04202
(Association), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of an Order to Cease and Desist
(Stipulation); and
WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Western Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings association has consented to the issuance of an order.
NOW, THEREFORE, IT IS ORDERED that:
Cease and Desist.
1.    The Association and its directors, officers, and employees shall cease and
desist from any action (alone or with others) for or toward, causing, bringing
about, participating in or

Alaska Pacific Bank
Order to Cease and Desist
Page 1 of 17



 
 

--------------------------------------------------------------------------------

 

counseling, or aiding and abetting the unsafe or unsound practices that resulted
in deteriorating asset quality, ineffective risk management practices,
inadequate internal controls, and inadequate oversight and supervision at the
Association.
Capital.
 
2.    By September 30, 2010, the Association shall have and maintain a Tier 1
(Core) Capital Ratio equal to or greater than 8 percent (8.0%) after the funding
of an adequate Allowance for Loan and Lease Losses (ALLL) and a Total Risk-Based
Capital Ratio equal to or greater than 12 percent (12.0%).1
3.    By October 29, 2010, the Association shall submit a written plan to
maintain the Association’s capital at the levels prescribed in Paragraph 2
(Capital Plan) that is acceptable to the Regional Director. At a minimum, the
Capital Plan shall:
(a)    detail the Association’s capital preservation and enhancement strategies
with specific narrative goals;
(b)    address the requirements and restrictions imposed by this Order relating
to capital under different forward-looking scenarios involving progressively
stressed economic environments; and
(c)    include detailed quarterly financial projections, including Tier 1 (Core)
and Total Risk-Based Capital Ratios, for the remainder of 2010 through September
30, 2013.
4.           Upon receipt of written notification from the Regional Director
that the Capital Plan is acceptable, the Association shall implement and adhere
to the Capital Plan. A copy of the Capital Plan and the Board meeting minutes
reflecting the Board’s adoption thereof shall be provided to the Regional
Director within ten (10) days after the Board meeting.
 
____________________________
1 The requirement in Paragraph 2 to have and maintain a specific capital level
means that the Association may not be deemed to be “well-capitalized” for
purposes of 12 U.S.C. §1831o and 12 C.F.R. Part 565, pursuant to 12 C.F.R.
§565.4(b)(1)(iv).

Alaska Pacific Bank
Order to Cease and Desist
Page 2 of 17



 
 

--------------------------------------------------------------------------------

 

5.    On a quarterly basis, beginning with the quarter ending December 31, 2010,
the Board shall review the Association’s compliance with the Capital Plan. At a
minimum, the Board’s review shall include:
(a)    a comparison of actual operating results to projected results;
(b)    detailed explanations of any material deviations; and
(c)    a discussion of specific corrective actions or measures that have been or
will be implemented to address each material deviation.
6.    Within fifteen (15) days after: (a) the Association fails to meet the
capital requirements prescribed in Paragraph 2; (b) the Association fails to
comply with the Capital Plan prescribed in Paragraph 3; or (c) any written
request from the Regional Director, the Association shall submit a written
Contingency Plan that is acceptable to the Regional Director.
7.    The Contingency Plan shall detail the actions to be taken, with specific
time frames, to achieve one of the following results by the later of the date of
receipt of all required regulatory approvals or sixty (60) days after the
implementation of the Contingency Plan: (a) merger with, or acquisition by,
another federally insured depository institution or holding company thereof; or
(b) voluntary dissolution by filing an appropriate application with the OTS in
conformity with applicable laws, regulations and regulatory guidance.
8.    Upon receipt of written notification from the Regional Director, the
Association shall implement and adhere to the Contingency Plan immediately. The
Association shall provide the Regional Director with written status reports
detailing the Association’s progress in implementing the Contingency Plan by no
later than the first (1st) and fifteenth (15th) of each month following
implementation of the Contingency Plan.

Alaska Pacific Bank
Order to Cease and Desist
Page 3 of 17



 
 

--------------------------------------------------------------------------------

 

Business Plan.
 
9.    Within thirty (30) days, the Association shall submit an updated
comprehensive business plan for the period from October 31, 2010 to October 31,
2013 (Business Plan) that is acceptable to the Regional Director. At a minimum,
the Business Plan shall include:
(a)    plans to improve the Association’s core earnings, and achieve
profitability on a consistent basis throughout the term of the Business Plan;
(b)    strategies for ensuring that the Association has the financial and
personnel resources necessary to implement and adhere to the Business Plan,
adequately support the Association’s risk profile, maintain compliance with
applicable regulatory capital requirements, and comply with this Order;
(c)    quarterly pro forma financial projections (balance sheet, regulatory
capital ratios, and income statement) for each quarter covered by the Business
Plan; and
(d)    identification of all relevant assumptions made in formulating the
Business Plan and a requirement that documentation supporting such assumptions
be retained by the Association.
10.    Upon receipt of written notification from the Regional Director of
non-objection to the Business Plan, the Association shall implement and adhere
to the Business Plan. A copy of the Business Plan and the Board meeting minutes
reflecting the Board’s adoption thereof shall be provided to the Regional
Director within ten (10) days after the Board meeting.
 


Alaska Pacific Bank
Order to Cease and Desist
Page 4 of 17



 
 

--------------------------------------------------------------------------------

 
11.           Any material modifications to the Business Plan2 must receive the
prior written non-objection of the Regional Director. The Association shall
submit proposed material modifications to the Regional Director at least
forty-five (45) days prior to implementation.

 12.    On a quarterly basis, beginning with the quarter ending December 31,
2010, the Board shall review quarterly variance reports on the Association’s
compliance with the Business Plan (Business Plan Variance Reports). The Business
Plan Variance Reports shall:
(a)   identify variances in the Association’s actual performance during the
preceding quarter as compared to the projections set forth in the Business Plan;
(b)          contain an analysis and explanation of identified variances; and
(c)           discuss the specific measures taken or to be taken to address
identified variances.
13.    A copy of the Business Plan Variance Reports and Board meeting minutes
shall be provided to the Regional Director within ten (10) days after the Board
meeting.
Classified Asset Reduction Plan.
14.    Within thirty (30) days, the Association shall submit an updated written
comprehensive Classified Asset Reduction Plan that is acceptable to the Regional
Director. The Classified Asset Reduction Plan, at a minimum, shall include:
(a)   the additional assets classified adversely in the March 15, 2010
Comprehensive Report of Examination (2010 ROE);
(b)   targets for the level of classified assets as a percentage of Tier 1
(Core) Capital and ALLL and timeframes for each such target;
 
____________________________
2 A modification shall be considered material under this Section of the Order if
the Association plans to: (a) engage in any activity not contemplated by the
Business Plan or that is inconsistent with the Business Plan; or (b) exceed the
level of any activity contemplated in the Business Plan or fail to meet target
amounts established in the Business Plan by more than ten percent (10%).

 
Alaska Pacific Bank
Order to Cease and Desist
Page 5 of 17



 
 

--------------------------------------------------------------------------------

 
(c)   a description of the manner of, and methods for, reducing the
Association’s level of classified assets to the target set therein; and
(d)   a description of all underlying assumptions and projections and document
supporting such assumptions and projections.

15.    Upon receipt of written notification from the Regional Director that the
Classified Asset Reduction Plan is acceptable, the Association shall implement
the Classified Asset Reduction Plan.
16.    Any modifications to the Classified Asset Reduction Plan must receive the
prior written non-objection of the Regional Director. The Association shall
submit proposed modifications to the Regional Director at least forty-five (45)
days prior to implementation.
17.    Within thirty (30) days after the close of each calendar quarter,
beginning with the calendar quarter ending December 31, 2010, the Board shall
review quarterly variance reports on the Association’s compliance with the
Classified Asset Reduction Plan (Classified Asset Reduction Variance Reports).
The Classified Asset Reduction Variance Reports shall:
(a)    identify variances in the Association’s actual performance during the
preceding quarter as compared to the projections set forth in the Classified
Asset Reduction Plan;
(b)    contain an analysis and explanation of identified variances; and
(c)        discuss the specific measures taken or to be taken to address
identified variances.
18.    A copy of the Classified Asset Reduction Variance Reports shall be
provided to the Regional Director within ten (10) days after the Board meeting.
Liquidity Management.
19.    Within seven (7) days, the Association shall submit a liquidity and funds
management policy (Liquidity Management Policy) that is acceptable to the
Regional Director and addresses

 
Alaska Pacific Bank
Order to Cease and Desist
Page 6 of 17
 
 

--------------------------------------------------------------------------------

 
all corrective actions set forth in the 2010 ROE relating to liquidity and funds
management. The Liquidity Management Policy shall comply with all applicable
laws, regulations and regulatory guidance.

20.    The Liquidity Management Policy shall include a Contingency Funding Plan,
which shall, at a minimum, include:
(a)    a cash flow analysis that includes reasonable assumptions, identifies
anticipated funding needs and the sources of liquidity to meet those needs, and
addresses potential contingent liabilities;
(b)    alternative funding sources for meeting extraordinary demands or to
provide liquidity in the event the main sources identified in the Liquidity
Management Policy are insufficient. Such alternative funding sources must
consider, at a minimum, the selling of assets, obtaining secured lines of
credit, recovering charged-off assets, injecting additional equity capital, and
the priority of their implementation; and
(c)    provisions that set forth the assumptions used in the formulation of the
Contingency Funding Plan, including, but not limited to, assumptions regarding
the Association’s deposits, identification of the Association’s unpledged
assets, the collateral requirements for Federal Home Loan Bank advances, and
borrowing capability from Federal Reserve Banks.
21.    Upon receipt of written notification from the Regional Director that the
Liquidity Management Policy is acceptable, the Association shall implement and
adhere to the Liquidity Management Policy. The Board’s review of the Liquidity
Management Policy shall be documented in the Board meeting minutes. A copy of
the Liquidity Management Policy shall be provided to the Regional Director
within ten (10) days of adoption by the Board.

Alaska Pacific Bank
Order to Cease and Desist
Page 7 of 17



 
 

--------------------------------------------------------------------------------

 

Internal Audit.
 
22.    Within forty-five (45) days, the Association shall submit a revised
internal audit program (Internal Audit Program) that is acceptable to the
Regional Director. At a minimum, the Internal Audit Program shall:
(a)    be sufficient for the size of the Association and the nature, scope and
risk of its activities;
(b)       detect irregularities and weak practices in the Association’s
operations;
(c)    determine the Association’s level of compliance with all applicable laws,
rules and regulations;
(d)    verify the accuracy and enhance the effectiveness of self-assessments
through the use of transaction testing;
(e)    assess the effectiveness of Association policies and procedures and other
internal controls of the Association;
(f)            establish an annual audit plan using a risk based approach that
appropriately identifies the levels of risk of Association activities;
(g)    ensure that the audit program is independent and that the persons
responsible for implementing the Internal Audit Program shall report directly to
the Board or its Audit Committee, which shall have the sole power to direct
their activities;
(h)    ensure that the audit function is supported by an adequately staffed
department or outside firm, with respect to the experience level and number of
the individuals employed;

Alaska Pacific Bank
Order to Cease and Desist
Page 8 of 17



 
 

--------------------------------------------------------------------------------

 

(i)                   ensure that immediate actions are undertaken to remedy
deficiencies cited in audit reports and that the Association maintains a written
record describing each deficiency, the projected corrective action, and the
status of the corrective action; and
(j)    provide that audit staff shall evaluate in writing the effectiveness of
each corrective action taken in connection with identified audit deficiencies
and recommend additional corrective actions, as necessary.
23.    Upon receipt of written notification from the Regional Director that the
Internal Audit Program is acceptable, the Association shall implement and adhere
to the Internal Audit Program. The Board’s review of the Internal Audit Program
shall be documented in the Board meeting minutes. A copy of the Internal Audit
Program shall be provided to the Regional Director within ten (10) days of
adoption by the Board.
Compliance Plan.
24.    Within forty-five (45) days, the Association shall revise its written
consumer compliance program (Compliance Program) to ensure that it is acceptable
to the Regional Director and addresses all corrective actions set forth in the
2010 ROE relating to consumer compliance. At a minimum, the Compliance Program
shall:
(a)    comply with all applicable consumer and other compliance laws,
regulations and regulatory guidance (Compliance Laws and Regulations);3
(b)    require that the Association allocate resources to the compliance area
that are commensurate with the Association’s size, complexity, product lines,
and business operations to ensure the implementation of an adequate Compliance
Program, including appropriate staffing levels with qualified and experienced
personnel;
 
____________________________
3 The term “consumer and other compliance laws, regulations and regulatory
guidance” includes all laws and regulations referenced in Section 1100
(Compliance Oversight Examination Program) of the OTS Examination Handbook.

Alaska Pacific Bank
Order to Cease and Desist
Page 9 of 17



 
 

--------------------------------------------------------------------------------

 

(c)    develop and implement a risk assessment process that measures the
Association’s levels of compliance risk, adequacy of controls, and provides for
periodic reassessments;
(d)    require a formal training program that provides for ongoing training in
Compliance Laws and Regulations for all appropriate Association employees, Board
members, and other affiliated individuals performing compliance related
activities for the Association; and
(e)    require written record retention requirements, reporting requirements and
internal control systems to facilitate the oversight of the effectiveness of the
Compliance Program by the Board and Senior Executive Officers.4
25.    Upon written notification from the Regional Director that the Compliance
Program is acceptable, the Association shall implement and adhere to the
Compliance Program. The Board’s review of the Compliance Program shall be
documented in the Board meeting minutes. A copy of the Compliance Program shall
be provided to the Regional Director within ten (10) days of adoption by the
Board.
Information Technology.
26.    By December 31, 2010, the Association shall submit a written plan
addressing information technology management (IT Management Plan) that is
acceptable to the Regional Director and addresses all corrective actions set
forth in the June 7, 2010 Information Technology Report of Examination of the
Association (2010 IT ROE). At a minimum, the IT Management Plan shall include:
(a) a succession plan for key personnel responsible for IT areas, including the
positions of Chief Operating Officer and IT Manager; (b) a comprehensive list of
the duties and responsibilities of such key personnel; and (c) a plan for
training and development of such personnel commensurate with their duties and
responsibilities at the Association. Upon
 
___________________________
4 The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

Alaska Pacific Bank
Order to Cease and Desist
Page 10 of 17



 
 

--------------------------------------------------------------------------------

 

receipt of written notification from the Regional Director that the IT
Management Plan is acceptable, the Association shall implement and adhere to the
IT Management Plan.
27.  By December 31, 2010, the Association shall develop and implement a
risk-based IT audit program (IT Audit Program) that conforms to all applicable
law, regulations, and regulatory guidance (including the FFIEC IT Audit
Examination Handbook dated August 2003 and OTS Examination Handbook Section 341
(Information Technology)).
28.  By Ocotber 29, 2010, the Association shall submit a plan that is acceptable
to the Regional Director (Server Contingency Plan) to address contingency
planning risk(s) associated with its backup information technology server(s).
Upon receipt of written notification from the Regional Director that the Server
Contingency Plan is acceptable, the Association shall implement and adhere to
the Server Contingency Plan.
29.  By December 31, 2010, the Association shall implement revised information
technology vendor management procedures to address Thrift Bulletin 82a (TB 82a)
requirements and guidelines. The revised procedures shall include due diligence
in selecting third party information technology vendors, contract issues,
ongoing oversight of third parties, and assessment of the quality of service and
support by vendors.
30.     Effective immediately, the Association shall, on a quarterly basis or
more frequently if requested by the Regional Director, submit a report
acceptable to the Regional Director that details the Association’s progress in
complying with the requirements in Paragraphs 26 through 29, until such time as
the Regional Director releases the Association from this requirement.

Alaska Pacific Bank
Order to Cease and Desist
Page 11 of 17



 
 

--------------------------------------------------------------------------------

 

Matters Requiring Board Attention/Corrective Actions.
31.  The Association shall complete all matters requiring board attention in the
2010 ROE by the dates set forth in the 2010 ROE and all corrective actions in
the 2010 ROE by December 31, 2010.
32.  The Association shall complete all matters requiring board attention in the
2010 IT ROE by the dates set forth in the 2010 IT ROE and all corrective actions
in the 2010 IT ROE by December 31, 2010.
Brokered Deposits.
33.  Effective immediately, the Association shall comply with the requirements
of 12 C.F.R. § 337.6(b).
Directorate and Management Changes.
34.  Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive Officers
set forth in 12 C.F.R. Part 563, Subpart H.
Dividends and Other Capital Distributions.
35.  Effective immediately, the Association shall not declare or pay dividends
or make any other capital distributions, as that term is defined in 12 C.F.R. §
563.141, without receiving the prior written approval of the Regional Director
in accordance with applicable regulations and regulatory guidance. The
Association’s written request for approval shall be submitted to the Regional
Director at least thirty (30) days prior to the anticipated date of the proposed
declaration, dividend payment or distribution of capital.

Alaska Pacific Bank
Order to Cease and Desist
Page 12 of 17



 
 

--------------------------------------------------------------------------------

 

Employment Contracts and Compensation Arrangements.
36.  Effective immediately, the Association shall not enter into, renew, extend
or revise any contractual arrangement relating to compensation or benefits for
any Senior Executive Officer or director of the Association, unless it first
provides the Regional Director with not less than thirty (30) days prior written
notice of the proposed transaction. The notice to the Regional Director shall
include a copy of the proposed employment contract or compensation arrangement
or a detailed, written description of the compensation arrangement to be offered
to such officer or director, including all benefits and perquisites. The Board
shall ensure that any contract, agreement or arrangement submitted to the
Regional Director fully complies with the requirements of 12 C.F.R. Part 359, 12
C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 - Appendix A.
Golden Parachute and Indemnification Payments.
37.  Effective immediately, the Association shall not make any golden parachute
payment5 or prohibited indemnification payment6 unless, with respect to each
such payment, the Association has complied with the requirements of 12 C.F.R.
Part 359 and, as to indemnification payments, 12 C.F.R. § 545.121.
Growth.
38.  Effective immediately, the Association shall not increase its total average
assets during any quarter in excess of an amount equal to net interest credited
on deposit liabilities during the prior quarter without the prior written notice
of non-objection of the Regional Director. The growth restriction imposed by
this Paragraph shall remain in effect until the Association receives
 
___________________________
5 The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).
6 The term “prohibited indemnification payment” is defined at 12 C.F.R. §
359.1(l).

Alaska Pacific Bank
Order to Cease and Desist
Page 13 of 17



 
 

--------------------------------------------------------------------------------

 

the Regional Director’s notice of non-objection to the Business Plan, including
the growth projections contained therein, pursuant to Paragraph 10 of this
Order.
Third-Party Contracts.
39.  Effective immediately, the Association shall not enter into any arrangement
or contract with a third party service provider that is significant to the
overall operation or financial condition of the Association7 or outside the
Association’s normal course of business unless, with respect to each such
contract, the Association has: (a) provided the Regional Director with a minimum
of thirty (30) days prior written notice of such arrangement or contract and a
written determination that the arrangement or contract complies with the
standards and guidelines set forth in Thrift Bulletin 82a (TB 82a); and (b)
received written notice of non-objection from the Regional Director.
Transactions with Affiliates.
40.  Effective immediately, the Association shall not engage in any new
transaction with an affiliate unless, with respect to each such transaction, the
Association has complied with the notice requirements set forth in 12 C.F.R. §
563.41(c)(4), which shall include the information set forth in 12 C.F.R. §
563.41(c)(3). The Board shall ensure that any transaction with an affiliate for
which notice is submitted pursuant to this Paragraph complies with the
requirements of 12 C.F.R. § 563.41 and Regulation W, 12 C.F.R. Part 223.
Board Oversight of Compliance with Order.
41.  Within thirty (30) days, the Board shall designate a committee to monitor
and coordinate the Association’s compliance with the provisions of this Order
and the completion of all
 
_____________________________
7 A contract will be considered significant to the overall operation or
financial condition of the Association where the annual contract amount equals
or exceeds two percent (2%) of the Association’s total capital, where there is a
foreign service provider, or where it involves information technology that is
critical to the Association’s daily operations without regard to the contract
amount.
 
 
Alaska Pacific Bank
Order to Cease and Desist
Page 14 of 17

--------------------------------------------------------------------------------


 
corrective actions required in the 2010 ROE and the 2010 IT ROE (Oversight
Committee). The Oversight Committee shall be comprised of three (3) or more
directors, the majority of whom shall be independent8 directors.
42.    Within thirty (30) days after the end of each quarter, beginning with the
quarter ending December 31, 2010, the Oversight Committee shall submit a written
compliance progress report to the Board (Compliance Tracking Report). The
Compliance Tracking Report shall, at a minimum:
(a)    separately list each corrective action required by this Order and the
2010 ROE and the 2010 IT ROE;
(b)    identify the required or anticipated completion date for each corrective
action; and
(c)    discuss the current status of each corrective action, including the
action(s) taken or to be taken to comply with each corrective action.
43.    Within thirty (30) days after the end of each quarter, beginning with the
quarter ending December 31, 2010, the Board shall review the Compliance Tracking
Report and all reports required to be prepared by this Order. Following its
review, the Board shall adopt a resolution: (a) certifying that each director
has reviewed the Compliance Tracking Report and all required reports; and (b)
documenting any corrective actions adopted by the Board. A copy of the
 
____________________________
8 For purposes of this Order, an individual who is “independent” with respect to
the Association shall be any individual who:

 (a)    is not employed in any capacity by the Association, its subsidiaries, or
its affiliates, other than as a director;   (b)    does not own or control more
than ten percent (10%) of the outstanding shares of the Association or any of
its affiliates;   (c)    is not related by blood or marriage to any officer or
director of the Association or any of its affiliates, or to any shareholder
owning more than ten percent (10%) of the outstanding shares of the Association
or any of its affiliates, and who does not otherwise share a common financial
interest with any such officer, director or shareholder;   (d)    is not
indebted, directly or indirectly, to the Association or any of its affiliates,
including the indebtedness of any entity in which the individual has a
substantial financial interest; and   (e)    has not served as a consultant,
advisor, underwriter, or legal counsel to the Association or any of its
affiliates. 

 
    

Alaska Pacific Bank
Order to Cease and Desist
Page 15 of 17



 
 

--------------------------------------------------------------------------------

 

Compliance Tracking Report and the Board resolution shall be provided to the
Regional Director within ten (10) days after the Board meeting.
Effective Date, Incorporation of Stipulation.
44.  This Order is effective on the Effective Date as shown on the first page.
The Stipulation is made a part hereof and is incorporated herein by this
reference.
Duration.
45.  This Order shall remain in effect until terminated, modified, or suspended
by written notice of such action by the OTS, acting by and through its
authorized representatives.
Time Calculations.
46.  Calculation of time limitations for compliance with the terms of this Order
run from the Effective Date and shall be based on calendar days, unless
otherwise noted.
47.  The Regional Director, or an OTS authorized representative, may extend any
of the deadlines set forth in the provisions of this Order upon written request
by the Association that includes reasons in support for any such extension. Any
OTS extension shall be made in writing.
Submissions and Notices.
48.  All submissions, including any reports, to the OTS that are required by or
contemplated by this Order shall be submitted within the specified timeframes.
49.  Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Order shall be in
writing and sent by first-class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
 

 
Alaska Pacific Bank
Order to Cease and Desist
Page 16 of 17

--------------------------------------------------------------------------------


 

 (a)
To the OTS:
Philip A. Gerbick, Regional Director
Attn: Dale R. Blackburn, Assistant Director
Office of Thrift Supervision, Western Region
101 Stewart Street, Suite 1010
Seattle, WA 98101-2419
Facsimile: (206) 829-2620
    (b)
To the Association:
William A. Corbus, Chairman
Alaska Pacific Bank
2094 Jordan Avenue
Juneau, AK 99801-8046

 
No Violations Authorized.
 
50.    Nothing in this Order or the Stipulation shall be construed as allowing
the Association, its Board, officers, or employees to violate any law, rule, or
regulation.
 
IT IS SO ORDERED.
 

  OFFICE OF THRIFT SUPERVISION           By: /s/Philip A.
Gerbick                                                      Philip A. Gerbick 
              Regional Director, Western Region       Date: See Effective Date
on page 1 

 
 

Alaska Pacific Bank
Order to Cease and Desist
Page 17 of 17



 
 

--------------------------------------------------------------------------------

 
 

